t c memo united_states tax_court timothy todd fisher and christina fisher petitioners v commissioner of internal revenue respondent docket no filed date timothy todd fisher and christina fisher pro sese a gary begun randall childs and mark j tober for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion for summary_judgment the issue for decision is whether petitioners’ tax_liability 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure must increase by the amount of the advance premium assistance tax_credit ptc that was applied against petitioner wife’s monthly health insurance premium because petitioners’ income exceeded of the amount of the federal poverty_line fpl she was not entitled to the credit and we will grant respondent’s motion for summary_judgment background the following facts are based on the parties’ pleadings motion papers and stipulation of facts including the exhibits attached thereto see rule b petitioners resided in florida when they timely filed their petition in date petitioner christina fisher submitted an application to the health insurance marketplace exchange mrs fisher purchased a health insurance_policy through the exchange after it determined that she was eligible for an advance ptc2 of dollar_figure per month for a total annual credit of dollar_figure the exchange applied the advance ptc to her monthly health insurance premium beginning date before she married petitioner timothy fisher mrs fisher was unmarried during the first months of mrs fisher had a dependent_child who lived with her before and after she married mr 2this credit is a subsidy created by the patient protection and affordable_care_act pub_l_no 124_stat_119 fisher petitioners married on date mrs fisher’s health insurance_policy remained in effect until date mr fisher did not have a health insurance_policy through the exchange for petitioners timely filed a joint income_tax return for tax_year reporting adjusted_gross_income agi of dollar_figure and claiming one dependent petitioners did not attach form_8962 premium_tax_credit ptc to their return respondent issued a notice_of_deficiency for disallowing mrs fisher’s ptc of dollar_figure and determining a tax_deficiency of that same amount before the hearing respondent filed a motion for summary_judgment petitioners did not file a response but mr fisher appeared at the hearing on respondent’s motion in tampa florida i summary_judgment discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that the legal issues presented by the motion may be decided as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in summary_judgment cases the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting rule e of the federal rules of civil procedure see also rule d 119_tc_157 115_tc_554 at the hearing mr fisher expressly agreed with the facts as presented in respondent’s motion accordingly we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii the premium_tax_credit sec_36b allows a ptc to subsidize the cost of health insurance purchased through a health insurance exchange by taxpayers meeting certain statutory requirements see sec_1_36b-2 income_tax regs this provision was enacted as the patient protection and affordable_care_act aca pub_l_no sec_1401 a stat pincite the ptc is generally available to individuals with household incomes between and of the amount of the fpl sec_36b d b see mcguire v commissioner 149_tc_254 providing a full discussion of eligibility requirements the amount of the ptc is based on both the taxpayer’s income and the cost of the benchmark qualified_health_plan sec_36b sec_1_36b-3 income_tax regs ptc recipients are required to pay a percentage of their household_income toward their insurance premiums sec_36b the percentage used to determine the taxpayer’s share of the premiums varies with lower income households paying a smaller percentage of their household_income toward their 3the fpl amount is established by the most recently published poverty guidelines in effect on the first day of the open enrollment period preceding that taxable_year sec_36b sec_1_36b-1 income_tax regs 4the benchmark qualified_health_plan is the second lowest cost silver plan of the individual market in the rating area in which the taxpayer resides sec_36b see sec_1_36b-3 income_tax regs premiums see sec_36b the percentages range from to id the amount of the ptc is the lesser_of either the monthly premium for the qualified_health_plan or the excess of the adjusted monthly premium for the benchmark qualified_health_plan over one-twelfth of the taxpayer’s required share of the annual premium sec_36b sec_1_36b-3 income_tax regs for the purpose of determining ptc eligibility household_income is generally defined as the modified_adjusted_gross_income magi of the taxpayer plus the aggregate magi of family members for whom the taxpayer is allowed deductions for personal exemptions and who were required to file a federal_income_tax return under sec_1 sec_36b sec_1_36b-1 and e income_tax regs for this purpose magi means agi increased by certain items not applicable here sec_36b see also sec_62 defining agi rather than require an eligible_individual to wait until after filing a tax_return to realize the benefit of the ptc the aca provides for the advance ptc payments if the individual qualifies under an advance eligibility determination mcguire v commissioner t c pincite citing aca sec a stat 5the applicable_percentage is computed by first determining the percentage that the taxpayer’s household_income bears to the fpl for the taxpayer’s family size sec_1_36b-3 income_tax regs the resulting fpl percentage is compared to the income categories described in the table in sec_36b and then indexed for years after id pincite codified pincite u s c sec the advance ptc payments are generally paid directly to the insurer u s c sec sometimes circumstances change and a taxpayer’s actual annual income might turn out to be more or less than was estimated in making the eligibility determination for the advance ptc payments in that event the advance ptc payments made on an individual’s behalf must be reconciled with the ptc for which that individual is actually eligible for the taxable_year sec_36b any excess of advance ptc payments is then reflected as an increase in the individual’s income_tax_liability for that taxable_year sec_36b see mcguire v commissioner t c pincite the exchange determined that mrs fisher’s household_income was below of the amount of the fpl when she applied for healthcare coverage in date however mrs fisher’s household_income significantly increased when she married mr fisher according to petitioners’ tax_return petitioners’ household_income for was dollar_figure because petitioners’ household_income was greater than of the amount of the fpl dollar_figure for petitioners were not eligible for the ptc and are required to repay the entire 6see supra note for a three-person household the fpl for for the contiguous states was dollar_figure and of the amount of the fpl was dollar_figure see fed reg date amount of the advance ptc payments made on mrs fisher’s behalf during that year petitioners argue that because mrs fisher was eligible for the ptc before petitioners married they should not be required to repay the entire amount of the advance ptc payments made on her behalf regulations provide for an alternative computation to address circumstances where taxpayers like petitioners are unmarried at the beginning of the taxable_year marry during the year and file a joint_return for the same taxable_year see sec_1_36b-4 income_tax regs taxpayers who qualify for the alternative computation may use it to compute their additional tax_liability for the taxable_year id to be eligible for the alternative computation taxpayers must have been unmarried at the beginning of the taxable_year and married at the end of the taxable_year and at least one of them must have received advance ptc payments id taxpayers’ additional tax_liability using the alternative computation is equal to the excess of the taxpayers’ advance ptc payments for the taxable_year over the amount of the alternative marriage-year credit id subdiv ii a the alternative marriage-year credit is the sum of both taxpayers’ alternative premium assistance amounts for the premarriage months and the premium assistance amounts for the marriage months id taxpayers compute the alternative premium assistance amounts for premarriage months for each taxpayer and for each full or partial month the taxpayers are unmarried id subdiv ii b the alternative premium assistance amount for premarriage months is equal to the excess of the taxpayer’s benchmark qualified_health_plan premium amount7 over the taxpayer’s required_contribution amount id see sec_1_36b-4 example income_tax regs when calculating the taxpayer’s contribution amount for premarriage months each taxpayer uses one-half of the actual household_income for the taxable_year and treats family size as the number of individuals in the taxpayer’s family prior to the marriage sec_1_36b-4 income_tax regs see also 36b-4 a income_tax regs taxpayers compute the alternative premium assistance amounts for marriage months using the same formula employed to calculate the premium assistance amounts for premarriage months except that the taxpayer’s contribution 7see supra note 8the required_contribution amount is equal to the taxpayer’s household_income times the applicable_percentage sec_1_36b-3 sec_1_36b-4 income_tax regs amount is determined using the taxpayers’ joint household_income and family size at the end of the taxable_year sec_1_36b-4 income_tax regs taxpayers compute the premium assistance amount for the marriage months for each full month the taxpayers are married id petitioners are eligible for the alternative computation because they were unmarried at the beginning of the taxable_year and married at the end of that same year they filed a joint_return for the taxable_year and at least one of them mrs fisher received advance ptc payments during that year see id subdiv i to calculate petitioners’ additional tax_liability using the alternative computation we first determine the amount of petitioners’ alternative marriage- year credit to do this we compute petitioners’ alternative premium assistance amounts for premarriage months and premium assistance amounts for marriage months see id subdiv ii a because mr fisher did not have exchange coverage at any point in we compute the premium assistance amount for premarriage months for mrs fisher only mrs fisher’s premium assistance amount for premarriage months is the excess of her benchmark plan premium over her required_contribution amount see id subdiv ii b see also sec_1_36b-4 example income_tax regs we use mrs fisher’s monthly second lowest cost silver plan dollar_figure to compute her benchmark plan premium for the premarriage months from date through date see sec_1_36b-4 example income_tax regs accordingly mrs fisher’s benchmark plan premium amount is dollar_figure dollar_figure we compute mrs fisher’s required_contribution amount for premarriage months by multiplying one-half of petitioners’ household_income for dollar_figure times the applicable_percentage see id subpara ii b see also sec_1_36b-4 income_tax regs the applicable fpl for a family of two in the contiguous states for was dollar_figure annual update of the hhs poverty guidelines fed reg date on the basis of this data mrs fisher’s household_income for the premarriage months i sec_362 of the fpl for dollar_figure dollar_figure and the applicable_percentage for computing her contribution amount is see sec_1_36b-3 example income_tax regs sec_1_36b-3t g temporary income_tax regs fed reg date see also revproc_2014_37 sec_5 2014_33_irb_363 accordingly ms fisher’s required_contribution for the premarriage 9the exchange issued form 1095-a health insurance marketplace statement reporting the amount of dollar_figure as mrs fisher’s monthly second lowest cost silver plan premium months is dollar_figure dollar_figure see sec_1_36b-4 examples v income_tax regs because mrs fisher’s applicable benchmark plan premium dollar_figure is less than her required_contribution amount dollar_figure petitioners’alternative premium assistance amount for premarriage months is zero see id subpara ii b see also sec_1_36b-4 example income_tax regs we next compute petitioners’ premium assistance amounts for the marriage months using petitioners’ household_income as reported on their tax_return dollar_figure and a family size of three see sec_1_36b-4 income_tax regs petitioners have no premium assistance amount for the marriage months because their household_income is over of the amount of the fpl for a family of three dollar_figure dollar_figure see id subpara example v therefore petitioners premium assistance amount for the marriage months is zero see id using the above computations we now determine petitioners’ alternative marriage-year tax_credit petitioners’ alternative marriage-year tax_credit is equal to the sum of their alternative premium assistance amounts for the premarriage months zero and their premium assistance amounts for the marriage months 10see supra note zero see id subpara ii a accordingly petitioners’ alternative marriage-year tax_credit is zero finally we reconcile petitioners’ alternative marriage-year tax_credit with their advance ptc payments to determine their additional tax_liability see id para a i petitioners’ additional tax_liability is equal to the excess of their advance ptc payments dollar_figure over their alternative marriage-year credit zero see id para b ii a petitioners’ advance ptc payments exceeded their alternative marriage-year credit by dollar_figure consequently petitioners must increase their tax_liability by dollar_figure which is the entire amount of the advance ptc payments made on mrs fisher’s behalf for petitioners do not dispute the computation of their alternative marriage-year credit or any of the information reported by the exchange on form 1095-a rather they contend that it is unfair to require them to repay an amount that mrs fisher was eligible for before they married although we are sympathetic to petitioners’ situation we are not a court of equity and we cannot ignore the law to achieve what may be an equitable end 484_us_3 101_tc_140 50_tc_567 aff’d 414_f2d_265 10th cir the statute is clear excess advance ptc payments are treated as an increase in the tax imposed sec_36b petitioners received an advance of a ptc payment to which they ultimately were not entitled they are liable for the dollar_figure deficiency we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing an appropriate order and decision will be entered
